NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0390n.06

                                       Case No. 15-5874

                          UNITED STATES COURT OF APPEALS                             FILED
                               FOR THE SIXTH CIRCUIT                             Jul 03, 2017
                                                                            DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                          )
                                                   )
       Plaintiff-Appellee,                         )       ON APPEAL FROM THE UNITED
                                                   )       STATES DISTRICT COURT FOR
v.                                                 )       THE EASTERN DISTRICT OF
                                                   )       KENTUCKY
JOSE ALBERTO LARA,                                 )
                                                   )
       Defendant-Appellant.                        )


       BEFORE: ROGERS, SUTTON, and COOK, Circuit Judges.

       COOK, Circuit Judge. In a previous opinion, we held in abeyance the issue of whether

defendant Jose Alberto Lara could be found jointly and severally liable for the proceeds of a drug

conspiracy in which he had participated. United States v. Lara, No. 15-5874, 2017 WL 527912,

at *4 (6th Cir. Feb. 8, 2017). We did so because the Supreme Court had recently granted

certiorari in a separate case to address “whether, under [21 U.S.C.] § 853, a defendant may be

held jointly and severally liable for property that his co-conspirator derived from the crime but

that the defendant himself did not acquire.” Honeycutt v. United States, --- S. Ct. ---, No. 16-

142, 2017 WL 2407468, at *3 (June 5, 2017).

       The Court now has resolved that question, holding that “[Congress] authorized the

Government to confiscate assets only from the defendant who initially acquired the property and

who bears responsibility for its dissipation.” Id. at *8; see also id. at *7–9 (rejecting the
Case No. 15-5874, United States v. Jose Alberto Lara


application of Pinkerton v. United States, 328 U.S. 640 (1946), (i.e., conspiracy liability) to §

853). Because the district court held Lara liable under § 853 for $162,211—the sum of the drug

proceeds attributed to the conspiracy as a whole—without making factual findings about what

portion (if any) Lara “actually acquired” or whether he received “substitute property” derived

from the proceeds, see id. at *7–9, we VACATE the district court’s sentence with respect to

Lara’s money-forfeiture judgment and REMAND for further proceedings consistent with this

opinion. The judgment of the district court is otherwise AFFIRMED for the reasons given in our

prior opinion.




                                              -2-